Title: From Benjamin Franklin to James Bowdoin, 14 May 1752
From: Franklin, Benjamin
To: Bowdoin, James


Sir
Philada. May 14. 1752
I deferred answering yours of March 16th in hopes of finding one of the first Edition of Dr. Coldens Pieces, which you seem’d desirous to see. I have not been able to get a compleat one, but enclose you some Sheets which the Dr. sent me when it was in the Press. I endeavoured to understand it, and to that End made a few Remarks enpassant, but I found it quite out of my Reach. The Dr.’s Remarks on my Remarks are in the same Paper; which when you have perus’d please to return me. I send you also a late Letter from the Dr. as it relates to the same Piece.
I always tho’t it wrong to print private Letters without the Consent of the Writer; but to communicate now and then a philosophical Epistle, to a discrete philosophical Friend, as it tends to mutual Improvement, I do not think it amiss. I am, with great Respect and Esteem Your most humble Servant
B. Franklin
